           Case 1:19-cv-09445-AT Document 28 Filed 04/03/20 Page 1 of 2
                                              Representing Management Exclusively in Workplace Law and Related Litigation
                                                                  ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                            Jackson Lewis P.C.
                                                                  ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD
                                              666 Third Avenue    ATLANTA, GA            GREENVILLE, SC     MONMOUTH COUNTY, NJ   RICHMOND, VA
                                       New York NY 10017-4030     AUSTIN, TX             HARTFORD, CT       NEW ORLEANS, LA       SACRAMENTO, CA
                                             Tel 212 545-4000     BALTIMORE, MD          HONOLULU, HI       NEW YORK, NY          SALT LAKE CITY, UT
                                                                  BERKELEY HEIGHTS, NJ   HOUSTON, TX        NORFOLK, VA           SAN DIEGO, CA
                                             Fax 212 972-3213
                                                                  BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                         www.jacksonlewis.com     BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                                                                  CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                                  CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                  CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                                  CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                                  DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                                  DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                  DENVER, CO             MIAMI, FL          PROVIDENCE, RI



MY DIRECT DIAL IS: (212) 545-4075
MY EMAIL ADDRESS IS: RYAN.CHAPOTEAU@JACKSONLEWIS.COM



                                                                 April 3, 2020



VIA ECF
Hon. Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                                                    Re:          Dakey v. Dahlia, Inc., et al.
                                                                 Civil Action No.: 1:19-cv-09445 (AT)

Dear Judge Torres:

               We are counsel for Defendants in the above-referenced matter. In light of the
coronavirus pandemic, Dahlia, Inc., like many other small businesses, was required to
permanently close on March 19, 2020. As a flower shop, it is a non-essential business that is
legally mandated to stay closed for the foreseeable future. While the parties reached a settlement
still pending approval by Your Honor, it is an impossibility for Defendants to abide by the
financial terms of the proposed settlement even if Your Honor grants approval due to this
unprecedented crisis. We have communicated Defendants’ economic condition to opposing
counsel but have been unable to come to an agreement on a modified resolution.

                As opposing counsel has not consented to this proposal, Defendants believe a
third-party is necessary to assist the parties renegotiate an agreement during these extraordinary
times. Accordingly, Defendants respectfully request that Your Honor assign this matter to a
Magistrate Judge for the purposes of a settlement conference or direct the parties to participate in
the Court’s mediation program. We are available if Your Honor wishes to schedule a
teleconference to discuss further.
        Case 1:19-cv-09445-AT Document 28 Filed 04/03/20 Page 2 Hon.
                                                                of 2Analisa Torres
                                                                      United States District Court
                                                                                    April 3, 2020
                                                                                           Page 2




              Thank you very much for your consideration.

                                                Respectfully submitted,
                                                JACKSON LEWIS P.C.

                                                s/Ryan C. Chapoteau
                                                Ryan C. Chapoteau

cc:   Counsel of Record (via ECF)
